OPINION OF THE COURT
WEIS, Circuit Judge.
The district court has certified to us the question whether decisions of the New Jersey Supreme Court violate the Equal Protection Clause in abolishing the state-of-the-art defense in asbestos personal injury cases. We determine that a common law precedent announced by a state’s highest court is “law” within the meaning of the Equal Protection Clause. Using the rational basis standard, we conclude that the state court rulings survive the constitutional challenge.
The district court of New Jersey consolidated all of its pending asbestos cases for argument and disposition of the defendants’ attack on the state supreme court’s bar against “state-of-the-art” evidence in those personal injury cases. Sitting in banc, the district court rejected the defendants’ contention that they were denied equal protection and certified the question to us under 28 U.S.C. § 1292(b). We accepted the interlocutory appeal.
Asbestos litigation poses a serious problem for American tort law, which traditionally has provided for a “one-on-one” adjudication of claims.1 The formidable number of asbestos suits has prompted efforts to adapt the procedural framework of the existing tort system with its inefficiencies, high costs, and inconsistent judgments to the pressing demands of this massive litigation. See In re School Asbestos Litigation, 789 F.2d 996, 1000-01 (3d Cir.1986).
More than 30,000 asbestos personal injury claims were filed nationwide by 1986, and an additional 180,000 claims are projected to be on court dockets by the year 2010. Id. at 1000. Because no federal statute governs the substantive law applicable to these claims, they are controlled by the tort laws of the various states under theories of negligence, warranty, or strict liability. The courts in New Jersey, both state and federal, have been confronted by a particularly heavy concentration of these cases.
New Jersey common law recognizes the doctrine of strict liability in products liability claims. The supreme court of the state first adopted that theory in Henningsen v. Bloomfield Motors, 32 N.J. 358, 161 A.2d 69 (1960), and later decisions expanded its scope. See Restatement (Second) of Torts § 402A. Freund v. Cellofilm Properties, Inc., 87 N.J. 229, 432 A.2d 925 (1981); Suter v. San Angelo Foundry & Machine Co., 81 N.J. 150, 406 A.2d 140 (1979); San-tor v. A & M Karagheusian, 44 N.J. 52, 207 A.2d 305 (1965).
In 1982, the Supreme Court of New Jersey issued a controversial decision in Beshada v. Johns-Manville Products Corp., 90 N.J. 191, 447 A.2d 539 (1982). The plaintiffs there claimed damages based on the defendants’ failure to warn of the dangers of asbestos. In response, the defendants asserted the “state-of-the-art” defense — that at the relevant times they did not know, nor could have known, of the danger of their products.
The state supreme court ruled that “culpability is irrelevant” in products liability cases because “[sjtrict liability focuses on the product, not the fault of the manufacturer.” Id. 447 A.2d at 546. Accordingly, *1236a rule excluding the state-of-the-art defense would be consistent with the underlying policies of strict liability and would further its goals of risk spreading, accident avoidance, and simplification of the fact-finding process. The court reasoned that if the expenses arising from these claims were allocated to the costs of production, the manufacturers would be encouraged to improve product safety. Elimination of the defense would also ease the costly and time-consuming burden of proving “scientific knowability” and avert juror confusion about the differences between negligence and strict liability. Id. Ail A.2d at 547-49. The Beshada opinion was not limited to asbestos cases, but applied to all products liability suits.
Two years later, the same court allowed drug manufacturers to assert the state-of-the-art defense, concluding that producers of pharmaceuticals have a duty to warn about dangers of which they know or should know based on reasonably obtainable or available knowledge. Feldman v. Lederle Laboratories, 97 N.J. 429, 452, 479 A.2d 374, 386 (1984). Despite this shift in position, however, Feldman did not overrule Beshada; the court chose instead to explicitly restrict the earlier case to “the circumstances giving rise to its holding.” Id.
One month later, a defendant asbestos manufacturer relied on Feldman and sought permission to introduce state-of-the-art evidence in a suit then pending in the state court. The trial court denied the motion on the ground that New Jersey law prohibited asbestos manufacturers from asserting the defense. In the Matter of Asbestos Litigation Venued in Middlesex County, No. L-52237-81 (NJ.Super.Ct., Law Div.), affd, 99 N.J. 201, 491 A.2d 700 (1984). The state supreme court summarily affirmed, stating: “[h]aving recognized that Beshada [citation omitted] applies to all pending asbestos cases, the ... Order of the Superior Court ... is summarily affirmed.” In the Matter of Asbestos Litigation Venued in Middlesex County, 99 N.J. 201, 491 A.2d 700 (1984).
The present appeal arises out of this unsettled background. In various personal injury cases brought in the district court, defendant asbestos manufacturers attempted to introduce evidence on the state-of-the-art defense. They alleged that Beshada's preclusion of that defense had the effect of treating them discriminatorily and less favorably than all other manufacturers. To avoid inconsistent rulings, the district court considered the matter in banc and entered an order applicable to all of its pending asbestos cases. In re Asbestos Litigation, 628 F.Supp. 774 (D.N.J.1986).
A majority of the district judges decided that the defendants’ request should be denied. In their view, legitimate concerns of case management, economics, as well as social welfare policy affecting exposed plaintiffs justified preclusion of the state-of-the-art defense. Id. at 779. Noting that strict liability in workmen’s compensation had withstood similar equal protection attacks, id. at 779 n. 3, and finding a rational relationship between the Beshada ruling and its goals, the judges rejected the constitutional challenge.
A minority of the judges dissented on the grounds that the state supreme court had neither clearly articulated its rationale for eliminating the defense nor substantiated its expectations that the anticipated benefits would result.2
On appeal to this court, defendants contend that the New Jersey Supreme Court’s decisions unconstitutionally discriminate among categories of civil litigants because no rational basis for the classification can be posited. Defendants also maintain that by failing to give adequate reason for its action, the state court violated the Due Process Clause of the Fourteenth Amendment.
Plaintiffs assert that the rational basis test is the appropriate standard for reviewing this equal protection challenge and that *1237the wisdom of the state common law rule is not at issue.
First, we observe the somewhat unusual posture in which this case reaches us. The attack on the ruling, or more accurately the series of rulings, of the state supreme court did not come to the district court as a direct appeal.
A United States District Court may not entertain an appeal from judgments of the highest court of a state. Only the United States Supreme Court may exercise such review, and then only in cases within its jurisdiction. See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482, 103 S.Ct. 1303, 1314, 75 L.Ed.2d 206 (1983); Rooker v. Fidelity Trust, 263 U.S. 413, 416, 44 S.Ct. 149, 150, 68 L.Ed. 362 (1923). The parties to the cases at hand constitute different groups than those in the challenged state court litigation, and hence neither res judicata nor law of the case principles apply. Defendants here have no avenue to attack the precedential effect of the New Jersey judgment governing their case except through objections to rulings in these cases filed in federal court.
The question presented to the district court, and now to us, is a variation on the theme of Erie R.R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed. 1188 (1938), that is, whether the New Jersey decisions are binding even if their tenor is not in harmony with the federal constitution.
Erie requires that, in diversity cases, federal courts apply the substantive law produced by the state legislature or the highest court of the state. The Erie doctrine envisions a federal district court in diversity functioning as would a state trial court in similar circumstances.
There is, however, a fundamental difference between the two judicial systems that affects the application of the appropriate law. The state trial court is bound by its judicial hierarchical organization to follow the state supreme court’s rulings on constitutionality despite possible doubt about the correctness of the decisions. In the absence of binding federal precedent, the state trial court should defer to the highest court of the state. The federal district court, however, takes as its authority on federal constitutional issues decisions of the United States Courts of Appeals and the United States Supreme Court, rather than those of the state supreme court.
The case before us differs from that where state court action usually is subjected to federal scrutiny — the habeas corpus petition. In that setting, a district court reviews the very same case adjudicated by a state appellate court. Here, however, the district court acts in the first instance on a case never before a state tribunal, yet governed by that state’s precedent.
The threshold issue, thus, is whether Erie controls in circumstances where state law violates the federal constitution. Because the United States District Courts have the primary obligation to interpret and apply federal law, undoubtedly they can, and must, abjure Erie if its application would conflict with the United States Constitution.
This case presents several other curious features. Defendants do not contest being included within the scope of the Beshada doctrine along with other manufacturers. Rather, they complain that they were not excluded from it as were the -other manufacturers in Feldman. Essentially, they do not argue that the strict liability holding of Beshada is constitutionally defective, whatever its other failings may be, but that asbestos manufacturers have been singled out for discriminatory treatment compared to other producers. Phrased differently, they protest the failure of the New Jersey Supreme Court to reverse Beshada in its entirety, rather than only partially.
In addition, unlike the usual equal protection case that challenges a legislative enactment, this attack is directed at the common law as announced by a state’s highest court.
I.
History shows that state supreme court holdings were not always included within the meaning of “laws” to which equal protection applies. The oft-cited case of Swift *1238v. Tyson, 41 U.S. 1 (16 Pet), 10 L.Ed. 865 (1842), illustrates the original judicial interpretation. Section 34 of the Judiciary Act of 1789 provided that the “laws of the several states ... shall be regarded as rules of decision.” Initially, the Supreme Court interpreted “laws” narrowly to include only statutory enactments and to exclude decisional law. In Swift v. Tyson, Justice Story commented, “[i]n the ordinary use of language it will hardly be contended that the decisions of Courts constitute laws. They are, at most, only evidence of what the laws are, and are not of themselves laws____ The laws of a state are more usually understood to mean the rules and enactments promulgated by the legislative authority thereof, or long established local customs having the force of laws.” 41 U.S. at 18.
In overruling Swift v. Tyson, Erie did not specifically address the meaning of “laws” in the equal protection context, but did expand the meaning to encompass, as rules of decision, both statutory law and decisional law. Justice Brandéis wrote that “whether the law of the State shall be declared by its Legislature in a statute or by its highest court in a decision is not a matter of federal concern.” 304 U.S. at 78, 58 S.Ct. at 822.
Since that time, the Supreme Court has continued to use the word “laws” in its broader sense, reflecting to a degree the influence of Legal Realism and its conclusion that courts do, in fact, “make” law. In Illinois v. City of Milwaukee, 406 U.S. 91,100, 92 S.Ct. 1385, 1391, 31 L.Ed.2d 712 (1972), the Court saw “no reason not to give ‘laws' its natural meaning” and concluded that “§ 1331 [federal question] jurisdiction will support claims founded upon federal common law as well as those of a statutory origin.”
In Romero v. International Terminal Operating Co., 358 U.S. 354, 79 S.Ct. 468, 3 L.Ed.2d 368 (1959), Justice Brennan spoke for four members of the Court who reached the issue and agreed that “laws” embraced federal common law. Referring to Erie, he explained that the Court had recognized there that the statutory word “laws” includes court decisions, and that rules of substantive law are “as fully ‘laws’ of the United States as if they had been enacted by Congress.” Id. at 393, 79 S.Ct. at 491. See also Maine v. Thiboutot, 448 U.S. 1, 4, 100 S.Ct. 2502, 2504, 65 L.Ed.2d 555 (1980); Kuhn v. Fairmont Coal Co., 215 U.S. 349, 370, 30 S.Ct. 140, 147, 54 L.Ed. 228 (1909) (Holmes, J., dissenting).
Whatever may have been the reaction of the courts in earlier times, we are persuaded that the district court properly considered the common law of New Jersey to be within the scope of the Equal Protection Clause.
II.
Because equal protection claims may be reviewed under a number of standards which differ in intensity, we find it necessary to select the proper test for use in this case. As a general rule, classifications that neither regulate suspect classes nor burden fundamental rights must be sustained if they are rationally related to a legitimate governmental interest. See Empire Kosher Poultry, Inc. v. Hallowell, 816 F.2d 907 (3d Cir.1987); Price v. Cohen, 715 F.2d 87, 92, 94 (3d Cir.1983), cert, denied, 465 U.S. 1032, 104 S.Ct. 1300, 79 L.Ed.2d 700 (1984); Jamieson v. Robinson, 641 F.2d 138, 142 (3d Cir.1981).
The matter at issue here, the right of a manufacturer to invoke the state-of-the-art defense, is not fundamental under the Constitution nor is it a suspect classification. The Supreme Court has observed that “despite the fact that ‘otherwise settled expectations’ may be upset,” a state may modify or abolish a cause of action at common law. Duke Power Co. v. Carolina Envtl. Study Group, 438 U.S. 59, 88 n. 32, 98 S.Ct. 2620, 2638 n. 32, 57 L.Ed.2d 595 (1978), quoting Usery v. Turner Elkhorn Mining Co., 428 U.S. 1, 16, 96 S.Ct. 2882, 2892, 49 L.Ed.2d 752 (1976).
In Duke Power, the Court upheld the constitutionality of the Price-Anderson Act, even though it carved out the private nuclear power industry-for federal treatment in tort liability where usually state common *1239law would govern. That case approved a statutory ceiling on recoverable damages because the statute provided a “reasonably just” substitute for state law remedies. 438 U.S. at 93-94, 98 S.Ct. at 2641. In response to objections raised by potential plaintiff-victims, the Court cited Munn v. Illinois, 94 U.S. (4 Otto) 113, 134, 24 L.Ed. 77 (1876), for the principle that “[a] person has no property, no vested interest, in any rule of the common law.” The Munn Court had no doubt that “the law itself, as a rule of conduct, may be changed at the will or whim of the legislature unless prevented by constitutional limitations.” Id.
In Silver v. Silver, 280 U.S. 117, 50 S.Ct. 57, 74 L.Ed. 221 (1929), the Court rejected an equal protection attack on a state statute denying recovery of damages by a gratuitous passenger against the driver of an automobile. The Court observed that “the Constitution does not forbid the creation of new rights, or the abolition of old ones recognized by the common law, to attain a possible legislative object.” Id. at 122, 50 S.Ct. at 58. See also Corey v. Jones, 650 F.2d 803 (5th Cir.1981).
Other legislative alterations in the tort field have also withstood constitutional challenge. Of particular interest are the drastic changes in the traditional negligence standard for liability. The no-fault workmen’s compensation program is one illustration of such treatment. See Lower Vein Coal Co. v. Industrial Bd., 255 U.S. 144, 41 S.Ct. 252, 65 L.Ed. 555 (1921); New York Central R.R. v. White, 243 U.S. 188, 37 S.Ct. 247, 61 L.Ed. 667 (1917). Legislation that treats medical malpractice suits differently than other negligence claims provides another example. See Woods v. Holy Cross Hosp., 591 F.2d 1164 (5th Cir. 1979); Fein v. Permanente Med. Group, 38 Cal.3d 137, 695 P.2d 665 (1985); Florida Patient’s Compensation Fund v. Von Stetina, 474 So.2d 783 (Fla.1985); Johnson v. St. Vincent Hosp., Inc., 273 Ind. 374, 404 N.E.2d 585 (1980); State ex rel. Strykowski v. Wilkie, 81 Wis.2d 491, 261 N.W.2d 434 (1978).
In short, the nature of the right to assert a particular defense in a tort action is not among those characterized as “fundamental.” It is not included in the field of human rights that touches on personal liberty, an area of special concern to the courts. Nothing inherent in the right to a tort defense lends itself to demand more scrupulous review than the other social and economic matters traditionally examined under the rational relationship test. See G.D. Searle & Co. v. Cohn, 455 U.S. 404, 102 S.Ct. 1137, 71 L.Ed.2d 250 (1982); United States R.R. Retirement Bd. v. Fritz, 449 U.S. 166, 101 S.Ct. 453, 66 L.Ed.2d 368 (1980); Massachusetts Bd. of Retirement v. Murgia, 427 U.S. 307, 96 S.Ct. 2562, 49 L.Ed.2d 520 (1976); Ortwein v. Schwab, 410 U.S. 656, 93 S.Ct. 1172, 35 L.Ed.2d 572 (1973).
It is by now well established that in confronting a problem in the area of economic and social welfare, a state does not violate the Equal Protection Clause merely because the classifications drawn by its laws are imperfect. “If the classification has some ‘reasonable basis,’ it does not offend the Constitution simply because the classification ‘is not made with mathematical nicety or because in practice it results in some inequality.’ ” Dandridge v. Williams, 397 U.S. 471, 485, 90 S.Ct. 1153, 1161, 25 L.Ed.2d 491 (1970). See also New Orleans v. Dukes, 427 U.S. 297, 96 S.Ct. 2513, 49 L.Ed.2d 511 (1976).
Having determined that the nature of the right asserted here does not place it in a category requiring heightened scrutiny, we must now consider whether the judicial rather than legislative origin of the alleged infringement mandates a more searching review. As noted earlier, classifications subject to the Equal Protection Clause generally originate in the legislature. In the case before us, the dissenting district judges observed that where judicial action creates the classification, the “efficacy of the checks and balances inherent in ‘the democratic process’ is substantially reduced.” 628 F.Supp. at 780 (Fisher, C.J., dissenting). For that reason, they concluded that a more critical equal protection test should be applied here.
*1240The presumption of validity attaching to state legislation is based to some extent on the proposition that improvident decisions will be rectified eventually by the democratic process. Vance v. Bradley, 440 U.S. 93, 97, 99 S.Ct. 939, 942, 59 L.Ed.2d 171 (1979). However, we are not persuaded that this consideration carries any particular weight in the present circumstances.
The common law ruling by the New Jersey Supreme Court is susceptible to prompt and uncomplicated reversal by the state legislature if it deems fit. That procedure is not in the least more complex than if the precedent promulgated by the state supreme court had been enacted as a statute by the legislature. It is important to remember that speedy statutory revision remains available to correct any imprudent state court common law precedent. In fact, a bill intended to overrule Beshada was introduced in the New Jersey legislature. This bill never emerged from the Committee on Judiciary to which it was referred, consequently aborting the legislative effort to restore the state-of-the-art defense in products liability litigation to pre-Beshada status. S. 1465, 201st N.J. Leg., 1st Sess. (1984).
The democratic process is as readily accessible to overrule a common law precedent created by the state’s highest court as it is to repeal a statutory enactment. We recognize that in a democracy the legislature may be the more appropriate branch to draw classifications based on public policy. As a popularly elected body, the legislature is in a position to tap the thinking of its constituency and has the resources to secure data generally not available to the courts.
Nevertheless, particularly in the tort field, the common law tradition remains strong. States exercise considerable latitude to accomplish fundamental shifts in policy by judicial action as well as by legislation. For example, the abolition of contributory negligence as a complete defense and the substitution of comparative negligence has been effected in some states by the courts, see, e.g., Hoffman v. Jones, 280 So.2d 431 (Fla.Sup.1973), while in other jurisdictions by the legislature. See, e.g., 42 Pa.Cons.Stat.Ann. § 7102 (Purdon 1982); N.J.Stat.Ann. § 2A:15-5.1 (West Supp. 1986).
We are not convinced that either the nature of the subject matter or the procedure utilized in arriving at the challenged ruling constitutes sufficient grounds for requiring a stricter standard of review for common law decisions subjected to equal protection attacks.
One other element present here — case management — tips the scale in favor of the state court ruling. The Beshada court gave prime consideration to this concern, a subject in which the expertise of a court substantially outweighs that of a legislature and deserves due deference.
Taking the significant elements entering into the state court’s ruling and balancing them against the valid competency concerns of court and legislature, we discern no measurable imbalance that weakens the presumption of regularity attaching to the state’s choice of alternatives. Considering the social, economic, and administrative nature of the issues before the state court, we cannot say that its action in deciding the state-of-the-art defense question warrants strict scrutiny. We therefore conclude that the rational basis test is applicable to the classification drawn by the Beshada and Feldman courts.
III.
We now turn to a closer examination of the challenged state decisions.
Beshada was an appeal of six consolidated asbestos personal injury cases. As noted earlier, the New Jersey Supreme Court’s opinion did not limit its discussion or holding to asbestos manufacturers, but spoke of strict liability in general. The court reasoned that the phrase “duty to warn” was misleading because it implied negligence concepts irrelevant to the concerns of strict liability.
According to the court, the correct focus was whether the product was defective for lack of a warning. If so, the proper aim of the litigation was to compensate the vie*1241tims. Ultimately, the court concluded that even if a manufacturer had no knowledge of a condition that required a warning, as between the innocent victims of a defective product and the distributors of that product, the latter should bear any unforeseen costs.
Academic criticism of Beshada has been harsh. See generally The Passage of Time: The Implications for Product Liability, 58 N.Y.U.L.Rev. 733 (1983). One commentator termed the decision “unjustifiable on grounds of logic and public policy.” Schwartz, The Post-Sale Duty to Warn: Two Unfortunate Forks in the Road to a Reasonable Doctrine, 58 N.Y.U. L.Rev. 892, 902 (1983). Another said, “[b]y and large I regard the decision as indefensible____ If our only goal is compensation, we should not handle products liability cases through the tort system.” Epstein, Commentary, 58 N.Y.U. L.Rev. 930, 933 (1983).
Deans Page and Wade, whose works were favorably cited in Beshada, also criticized the decision. Dean Wade remarked that “[t]he Pennsylvania and New Jersey courts appear to be straining too hard in their efforts to develop a different standard of product actionability for strict liability actions____ [Bjecause of the way in which insurance premiums are set ... these tests may render a disservice to both product suppliers and consumers throughout the country.” Wade, On Effect in Product Liability of Knowledge Unavailable Prior to Marketing, 58 N.Y.U.L.Rev. 734, 744 (1983). Dean Page described the policy reasons articulated in Beshada as “weak justification] for a narrower rule of strict liability.” Page, Generic Product Risks: The Case Against Comment K and for Strict Tort Liability, 58 N.Y.U.L.Rev. 853, 879 (1983).
The failure to warn issue next came before the New Jersey court in the 1984 Feldman case. There, the court reversed its former position and said, “[generally, the state-of-the-art... and available knowledge are relevant factors” and “generally conduct should be measured by knowledge at the time the manufacturer distributed the product.” 479 A.2d at 386.
Feldman acknowledged Beshada only by saying, “we do not overrule Beshada,” but proceeded to “restrict [it] to the circumstances giving rise to its holding.” Id. 479 A.2d at 388. The opinion further noted “in passing, that, although not argued and determined in Beshada, there were or may have been data and other information generally available, aside from scientific knowledge, that arguably could have alerted the manufacturer at an early stage in the distribution of its product to the dangers associated with its use.” Id.
At another point, the Feldman court concluded that Beshada would not demand a contrary conclusion in “the typical design defect or warning case.” Id. 479 A.2d at 387. The court also refused to agree that Beshada held “generally or in all cases ... that in a warning context knowledge of the unknowable is irrelevant in determining the applicability of strict liability.” Id.
These imprecise statements and the unequivocal ruling in Middlesex Asbestos Litigation that Beshada applies to pending asbestos cases leads us to the following assessment: (1) in New Jersey, Beshada does apply to asbestos cases but not to all products liability cases; and (2) Feldman does not govern asbestos cases, but does not necessarily apply to all other products liability cases.
New Jersey, therefore, does treat asbestos cases differently than other products liability cases. However, we do not know if this disparate treatment applies exclusively to asbestos cases. In addition to the expressed justifications of risk-spreading, accident avoidance, and simplification of the fact-finding process, Feldman provides yet another underlying reason for precluding the state-of-the-art defense in the asbestos setting. The opinion suggests that these manufacturers knew the dangers of asbestos arid, consequently, the state-of-the-art defense could not be sustained.3
*1242This theory is expressed more clearly in Fischer v. Johns-Manville Corp., 103 N.J. 643, 512 A.2d 466 (1986), an opinion handed down after the state supreme court refused to apply Feldman to asbestos cases. Fischer determined that one manufacturer did know the hazards of asbestos by the 1930s and that other manufacturers could have gained similar knowledge through articles published at that time in scientific journals. Feldman had earlier held that “a reasonably prudent manufacturer will be deemed to know of reliable information generally available or reasonably obtainable in the industry.” 479 A.2d at 387.
Although it may be said that Fischer embodies post-hoc justification for Beshada, the latter had cited Hardy v. JohnsManville Sales Corp., 509 F.Supp. 1353 (E.D.Tex.1981), one of a series of cases within the Fifth Circuit reflecting varying judicial responses to the state-of-the-art defense in asbestos litigation even before Beshada appeared on the scene. See e.g. Hardy v. Johns-Manville Sales Corp. (“Hardy II”) 681 F.2d 334 (5th Cir.1982); Migues v. Fibreboard Corp., 662 F.2d 1182 (5th Cir.1982); Borel v. Fibreboard Paper Products Corp., 493 F.2d 1076 (5th Cir. 1973); Hardy v. Johns-Manville Sales Corp. (“Hardy I”), 509 F.Supp. 1353 (E.D. Tex.1981); Flatt v. Johns-Manville Sales Corp., 488 F.Supp. 836 (E.D.Tex.1980); Mooney v. Fibreboard Corp., 485 F.Supp. 242 (E.D.Tex.1980).4
Some federal courts believed that because asbestos plaintiffs so frequently litigated the state-of-the-art issue, they were entitled to use offensive collateral estoppel to preclude further repetition. Hardy I, 509 F.Supp. at 1361; Flatt v. Johns-Manville Sales Corp., 488 F.Supp. at 841. The Court of Appeals, however, determined that to use collateral estoppel in this context would be to “elevate judicial expedience over considerations of justice and fair play.” Hardy II, 681 F.2d at 348.
In Hardy I, the district court applied collateral estoppel based on an omnibus order derived from the earlier Court of Appeals decision in Borel to preclude relitigation of the state-of-the-art defense. The trial court construed Borel to establish that, as a matter of law, the plaintiffs need not prove the defendants knew or should have known of the dangerous propensities of their products.
The Court of Appeals, however, concluded that the district court had tried to reach a result that the binding substantive law of the forum state had not yet reached. Consequently, because necessary procedural prerequisites were absent and because doubts existed as to the accuracy of the underlying findings, the Court of Appeals refused to give preclusive effect to the issue of the state-of-the-art defense.5
We do not overlook the fact that exposure to asbestos may vary in degree depending on whether an individual works in a plant that manufactures asbestos products or simply drives an automobile equipped with asbestos brake linings. Nevertheless, Beshada’s broad language, when applied to the concrete facts of asbestos litigation and read together with Fischer, is not completely divorced from reality, despite its abstract appearance of assessing culpability for failure to know and warn of the unknowable.
In the case at hand, the dissenting district judges have mounted powerful arguments to sustain the equal protection challenge. Ultimately these arguments are grounded in the wisdom and correctness of Beshada and its progeny, an appraisal not within the function of the federal courts when called upon to assess equal protection attacks on state law. This restraint is especially appropriate when the reviewing court employs the rational basis standard, a test that does not permit federal courts to strike down classifications because they *1243are unwise or inartfully drawn. United States R.R. Retirement Bd. v. Fritz, 449 U.S. 166, 101 S.Ct. 453, 66 L.Ed.2d 368 (1980); Delaware River Basin Comm’n v. Bucks County Water & Sewer Auth., 641 F.2d 1087 (3d Cir.1981).
Moreover, we must not overlook the importance of allocating the burden of proof. In equal protection cases, those who challenge state law must convince the court that the factual assumptions on which the classification is apparently based could not reasonably be conceived as true by the governmental decision maker. See Vance v. Bradley, 440 U.S. at 110, 99 S.Ct. at 949. See also Maimed v. Thornburgh, 621 F.2d 565, 571 (3d Cir.), cert, denied, 449 U.S. 955, 101 S.Ct. 361, 66 L.Ed.2d 219 (1980). We cannot say that the asbestos manufacturers have met that burden.
Nor may we ignore the federalism concerns that color this controversy. These considerations are invoked by long-standing acceptance of the notion that tort law, much like the law of domestic relations, belongs almost exclusively to the states. Although that principle alone would not require a federal court to stay its hand when a violation of equal protection occurs, we must recognize that the states possess a high degree of competence as well as a traditional claim of independence in this field.
From that perspective, too, it is unrealistic to ignore the fact that the doctrine of strict products liability advocated by the Restatement (Second) of Torts § 402A and adopted by New Jersey is in itself a classification that imposes discriminatory liability on a particular group of defendants. At the turn of the century, the common law held manufacturers and defendant-distributors of defective products liable in most instances only if proved negligent. State court decisions, however, developed tort law to wipe out the reasonable conduct defense and to establish liability without fault not only for manufacturers of defective products, but also for the utterly fault-free retailer. Nevertheless, no equal protection challenge has successfully undermined that doctrine.6
In refining and narrowing the § 402A theory, Beshada eliminates one more defense to the liability of asbestos defendants. Because the court’s reasoning may be applicable to other defendants in similar circumstances, the justification advanced both directly and indirectly by the New Jersey court may be regarded as weak and ill-advised. We cannot, however, conclude that the state court’s position is irrational. The concepts of risk-spreading and compensation for victims by manufacturers of unreasonably dangerous products are cornerstones of § 402A, and they may be consistently applied to asbestos as well as to other products.
Although not in itself a determinative factor in the elimination of a substantive defense, the desirability of simplifying the fact-finding process and thus making it easier for victims to recover has been recognized by the law. Workmen’s compensation programs and no-fault auto insurance plans share that common goal. Under workmen’s compensation laws, both the employer and the employee yield common law rights in exchange for a plan of prompt, fixed payments controlled by an administrative agency. Nevertheless, the Supreme Court made it clear in Duke Power that the lack of a quid pro quo is not a prerequisite to approval of modification of traditional common law tort doctrine. 438 U.S. at 88, 98 S.Ct. at 2638.
Administrative convenience standing alone is not an adequate ground for the elimination of a substantive defense. Medora v. Colautti, 602 F.2d 1149, 1153 n. 9 (3d Cir.1979). However, we cannot help but be conscious of the extraordinary size of the asbestos personal injury litigation. As we commented in In Re School District Asbestos Litigation, this unprecedented phenomenon in American tort law requires *1244states be given some leeway in devising their own solutions.
In reaching its decision, the Beshada court considered the possibility that a jury might become confused by the testimony of experts who would “speculate as to what knowledge was feasible in a given year.” Consequently, the court opined that it should “resist legal rules that will so greatly add to the costs both sides incur in trying a case.” 477 A.2d at 548.
It might be questioned whether the defendants themselves worried about the potential cost of producing evidence necessary to reduce or eliminate their liability and whether they, in fact, welcomed the court’s concern about their litigation expenses. Moreover, Beshada’s interest in simplifying the trial of asbestos cases was substantially undercut by Fischer, where the state supreme court permitted personal injury plaintiffs to receive punitive damages on proof that the defendants had failed to comply with the state-of-the-art.7 Notwithstanding the distinction between what was known and what was knowable, for all practical purposes what Beshada precluded from coming in the front door, Fischer allows in the back door. Thus, the goal of simplifying asbestos litigation is eroded by the New Jersey decision to award punitive damages in these cases.
Although we find the Fischer case troubling, we once again acknowledge our limited function in reviewing cases of this type. We cannot overlook the fact that those plaintiffs who wish to avoid the cost of proving the foundation for an uncertain award of punitive damages still may take advantage of the simplified compensation claim Beshada makes available. While the use of that alternative may be conspicuous by its rarity, we have no empirical data that suggests it will never be employed.
IV.
We further conclude that the due process challenge raised on appeal is not sustainable. Appellants have not been deprived of their due process right to be heard; they have only been denied one available defense. Because other defenses remain in their arsenal, they have not lost their ability to defend against the claims brought by asbestos victims. Nor can the contention that the New Jersey court’s reasoning is unarticulated and irrational stand in light of the steady evolution over the last twenty years of the doctrine of strict products liability in that state’s law. As our discussion of equal protection indicated, there are legitimate state interests here that have a reasonable basis, enabling the New Jersey law to survive scrutiny under the Due Process Clause.
V.
In summary, we conclude that common law decisions of state supreme courts are subject to equal protection scrutiny under the same rational basis standard applicable to legislative enactments. Decisions of the state supreme court that fall within the economic and social fields are to be evaluated under the rational relationship test. We further decide that the policies of risk-spreading, compensation for victims, and simplification of trials in the highly unusual circumstances of asbestos claims furnish an adequate, albeit minimal, basis for eliminating the state-of-the-art defense in these cases and preclude a successful equal protection challenge to the New Jersey Supreme Court decision abolishing that defense.
The district court has presented to us the question whether, in strict liability failure to warn cases in New Jersey, the judicially imposed denial of the state-of-the-art defense to manufacturers of asbestos-containing products constitutes a violation of the Equal Protection Clause of the Fourteenth Amendment.
We answer in the negative.

. A similar difficulty arose in the Agent Orange litigation, where the mass tort claims challenged the capacity of traditional rules to deal effectively with numerous suits involving multiple plaintiffs and defendants. There, too, the practical realities of case management coupled with the complexities of the claims imposed substantial hardships on existing tort procedures. See In re; “Agent Orange" Product Liability Litigation, 506 F. Supp. 737, 782-87 (E.D.N.Y.1979).


. See In re Asbestos Litigation, 628 F. Supp. 774 (D.N.J.1986) (en banc), Judge Bissell wrote the opinion for the majority of eight judges and Chief Judge Fisher wrote for the six dissenting judges.


. See Asbestos Litigation Reporter, 13,800-01 (Jan. 2, 1987) for documentary evidence of the knowledge of asbestos diseases available in 1930.


. The Court of Appeals for the Fourth Circuit has also discussed the subject. See also Spartanburg County School Dist. Seven v. National Gypsum Co., 805 F.2d 1148 (4th Cir.1986); Reed v. Tiffin Motor Homes, Inc., 697 F.2d 1192 (4th Cir.1982).


. For a detailed analysis of the difficulties of applying collateral estoppel to asbestos litigation, see Green, The Inability of Offensive Collateral Estoppel to Fulfill Its Promise: An Examination of Estoppel in Asbestos Litigation, 70 Iowa L.Rev. 141 (1984).


. See Gogol v. Johns-Manville Sales Corp., 595 F. Supp. 971, 974-75 (D.N.J.1984), another asbestos case, where the court addressed a similar equa) protection question. Recognizing that tort law makes numerous distinctions between classes of litigants, the court found no constitutional violation.


. We note that this opinion invoked one of the grounds we reluctantly predicted would be used by state courts to permit punitive damages in asbestos personal injury cases. In re School Asbestos Litigation, 789 F.2d at 1004. The New Jersey court rationalized its decision in part by noting that because other states allowed the recovery of exemplary damages, New Jersey citizens should have similar rights.